Robinson, Ch. J.
(dissenting). The plaintiff sues to recover from defendant on a contract for two months’ services in the capacity of a school teacher. By answer defendant admits the hiring of plaintiff to serve for nine months at $80 a month in the capacity of a school teacher and avers that on September 23, 1919, two months before the date of the completion of the contract, defendant, by its board of directors, for good cause discharged the plaintiff and paid her for her services to that time. The answer avers:
“That during the greater portion of said time after the plaintiff had entered upon the performance of her contract she failed, refused, and neglected to perform the duties required of her ordinarily or under her contract with the defendant as a teacher and failed to become interested in the welfare of the schools of defendant district, and failed to give her attention to the best of interest of such schools or the pupils or patrons thereof, and, instead of complying with her contract, conducted herself in such a way as to become detrimental to the interest of the schools, and her actions tended to disorganize the regulations, operations, and management of defendant schools. Particularly during such time did the said plaintiff neglect and fail to come to her schoolroom in the mornings or noons in time to properly perform her duties as a teacher, and at different times she left and entirely abandoned the work which she was to do under her contract and wholly failed during certain periods of her contract to teach or to do any other work as a teacher. During the months of December and January, 1918 and 1919 she failed entirely, and without any excuse offered to the defendant board of education so to do, to attend school at all for a period of more than a week, and persisted in being late to school , conducting herself in her personal matters so as to be*300come obnoxious to tbe patrons of tbe school, and made insulting and revolutionary remarks about the superintendent of schools; and on the 21st of April, 1919, as well as at other times during the period she was teaching, she failed to appear and perform her duties as teacher at all.”
Manifestly the answer states a good cause for the discharge. The rights and position of a teacher, whether public or private, is one of contract. He does not hold as the appointee of a public office. If a teacher fails to observe his contract, it becomes void or voidable at the election of the other party to the contract, and the teacher may not insist that his contract shall remain in force until the other party to the contract has served him with notice of his own delinquencies and give him a hearing in the nature of a mock trial. For it is certain that neither party to a contract can be made a judge in his own ease, The statute which recognizes the right to discharge a teacher for good cause does not vary the existing law in any particular or give to the most formal decision by either party a scintilla of judicial effect. Yet on the trial of this case it seems the court and counsel on both sides wholly ignored the plain issues presented by the complaint and the answer. The case turned on a question which was moot and irrelevant-, viz.: the right of defendant to discharge the teacher without first giving her a notice of her defaults and a kind of mock trial. And the question as to whether the teacher might be discharged without such a mock trial is gravely certified to this court. There is no demurrer to the answer. Clearly it states a good cause for the discharge of the plaintiff. Hence the case should be remanded for trial on the issues presented by the complaint and answer.